FILED

UNITED STATES DISTRICT COURT  3 O 

FOR THE DISTRICT OF COLUMBIA Clerk, UISI mm“ & Banktuptcy
Courts for the District of Columbia

JULIUS B. MILLER, )
)
Plaintiff, )
) Case: 1:15—cv-01029
V' ) Assigned To : Unassigned
) Assign. Date : also/2015
INVENT HELP’ 8’ a!" 3 Description: Pro Se Gen. Civil (F Deck)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and his pro se complaint. The application will be granted, and the complaint will be dismissed.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. T isch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a).

It appears that plaintiff entered into an agreement with defendants, and he now requests
reimbursement for the amount he has paid to date. The complaint contains no short and plain
statement showing plaintiffs entitlement to relief, and the Court therefore is unable to determine
the legal basis of plaintiffs claim. As drafted, the complaint does not comply with Rule 8(a) and

it will be dismissed.

, WunHMWWVWmﬂmwwlMWMWWWKM .Awwnmnvanmmv-w. . , i  v "m w.mww,wwtmmm.w.WVv—mwwvmww-mﬁw. ,

An Order consistent with this Memorandum Opinion is issued separately.

DATE: 61/ go As”